Title: John Barnes to Thomas Jefferson, 18 July 1816
From: Barnes, John
To: Jefferson, Thomas


          
            
              Dear Sir—
              George Town Coa 18th July. 1816.
            
            Thro the politeness of Mr Monroe—I am favrd with the inclosed. Viz Genl Kosciuskos letter  dated Soleure 15 April the Contents of course—his pressing wants of a seasonable Remittance, which from the extreme advance of exchange—I cannot bring myself to comply with without your  express consent & Approbation—
            and altho’ the present Balance in my hands viz $1400—do not warrant a Bill of Ex. for £400 Sterg—the Amot I proposed to remit him—still his growing Int: would in Course of a few Mos Cover that Amot—Nevertheless—with your Assent I propose to Remit—at this Critical Juncture—£200 Sterg or Nearly $1100—towards his present pressing wants: and in Course of a few Mos the like sum—
            And Mr Monroe whom I waited on this Morning to thank him for his politeness—has Obligingly Assured me—(at my Request) to forward any letters &ca I may occasionally have to forward to the good Genl—
            
              Most Respectfully—and truly—Sincerely—Your Obedt servt
              John Barnes,
            
          
          
            
              
                PS
                 I pray you to favr me with a letter to Genl K. to Accompany Mine—mean time, I shall endeavour to engage a Bill of exchange for the Sum proposed say $ £200 Sterling—
              
            
          
        